Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 12, it is unclear what “interior surfaces” are, this is an antecedent basis issue. These will be interpreted as the walls of the housing. Claims 13-14 are rejected by dependency.
Re claim 14, “panels” has not been positively recited, this is an antecedent basis issue.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites the exact same limitations as claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (US 8109265) in view of Baer (US 3884414).
Kolb teaches a falling particle receiver comprising:
a housing (12) comprising an aperture (14) having a border (24, note Fig. 10A+10B) surrounding the aperture, the aperture for receiving concentrated solar energy into an interior space of the housing;

the top wall comprising an opening (17) to the interior space that receives particles into the interior space to fall therethrough to be discharged from a second opening (19) in the bottom of the housing; and

Regarding one or more structures attached proximate to the aperture, Baer teaches aperture (10) which is selectively closed via louver system (16-18). It would have been obvious to one with an ordinary skill in the art at the time of filing to modify the aperture of Kolb with the louvers of Baer in order to cover/protect inside the device when not in use. As can be seen in Fig. 3 of Baer, the structures can selectively protrude into the interior space.

Re claim 2, within constitutes “adjacent to”.
Re claim 3, considering Baer teaches a single device that works together within itself, it teaches “a single structure”.
Re claim 5, note the 112(d) rejection above.
Re claim 6, canisters (20) and (36) within Baer qualify as sensors.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Baer and further in view of Patterson (US 20080250735).
Regarding claim 4, Kolb in view of Baer teaches the limitations as applied to claim 1. Kolb teaches all elements with potential exception to reflective structures. Patterson teaches similar veins to Baer which are designed to focus and reflect light [0020]. It would have been obvious to one with an ordinary skill in the art to modify the structures of Kolb in view of Baer with the reflectivity of Patterson in order to more property control energy intake (abstract). It is noted that both Patterson and Baer are directed towards the control of veins/panels within a skylight.

Claims 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Stern.
Regarding claims 7 and 9, note the rejection above for most of the elements within Kolb. Kolb teaches all elements with potential exception to one or more structures across the aperture. Stern teaches three consecutive lens structures (103) extending across the aperture created by structure (106). Each of these lens structures is in the shape of a half shell across the entire border. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Kolb with the lens of Stern in order to protect and focus light. It is noted that the lens can be made of quartz.

Re claim 10, quartz is transparent. 

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Mora (US 6571789).
Regarding claims 7 and 11, note the rejection above for most of the elements within Kolb. Kolb teaches all elements with potential exception to one or more structures across the aperture. Mora teaches an insulation device across a pool’s aperture build with a plurality of structures (2) that are designed as lenses (Col. 2, lines 55-61). The examiner notes structures (2) at the corner which touch two border surfaces. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Kolb with the structures of Mora in order to provide insulation. The examiner notes flat portions therebetween that allow light to pass through.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Butler (US 4643168).
Regarding claim 12, note the rejection above for most of the elements within Kolb. Kolb teaches all elements with potential exception to one or more baffles inclined downward. Butler teaches a molten salt receiver wherein the liquid salt is sent through a fibrous mat (24) material made up of a hundred or so passageways (baffles 40) that are inclined downward and extend from the back wall (an interior surface). It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Kolb with the fibrous mat (24/40) of Butler in order to enhance solar collection. It is noted that while Butler teaches the only heat absorption being mat to liquid, the examiner is of the opinion that adding the fibrous mat in front of the back wall (20) of Kolb would not change the intended design and only increase heat absorption.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Butler and Baer.
Regarding claim 13, Kolb in view of Butler teaches the limitations as applied to claim 12. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify the aperture of Kolb with the louvers of Baer in order to cover/protect inside the device when not in use.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Butler and Patterson.
Regarding claim 14, Kolb in view of Butler teaches the limitations as applied to claim 12. It would have been obvious to one with an ordinary skill in the art to modify Kolb with the reflective structures of Patterson in order to more property control energy intake (abstract).

Response to Arguments
Regarding applicant’s arguments with respect to claims 1-6, the examiner respectfully disagrees. Specifically, on page 9 of the response, the previously rejected language of claim 5 is still rejected with the same combination. The examiner is of the opinion that the word “around” is not limited to “surrounds” which applicant appears to infer (however, the examiner notes frame 12 which actually does surround the aperture). Instead, “around”, under the broadest reasonable interpretation, can mean “nearby”, which the structures are.
Regarding applicant’s arguments with regards to claims 7-11, the examiner respectfully disagrees. Specifically, on page 11 of the response, applicant argues that there would be no motivation to combine because Stern teaches a capture element. However, the examiner notes Mora (US 6571789) which was used to specifically reject claim 11. Mora teaches an insulation device for a pool that includes a plurality of lens portions designed to heat up the generally planar device underneath. In other words, concentrating devices have been used when there is a planar capture element and while it may be untraditional, this consideration alone would not have restricted combination of Kolb and Stern.
Regarding claims 12-14, the examiner agrees that the previous combination did not teach the current language and new art has been presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON H HEYAMOTO whose telephone number is (571)272-2535.  The examiner can normally be reached on 8am-5pm, Alternating Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON H HEYAMOTO/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762